DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,102,485. This is a statutory double patenting rejection.
	Claim 1 of Patent ‘485 is exactly the same as claim 1 of current Application ‘089.
Claim 2 of Patent ‘485 is exactly the same as claim 2 of current Application ‘089.
Claim 3 of Patent ‘485 is exactly the same as claim 3 of current Application ‘089.
Claim 4 of Patent ‘485 is exactly the same as claim 4 of current Application ‘089.
Claim 5 of Patent ‘485 is exactly the same as claim 5 of current Application ‘089.
Claim 6 of Patent ‘485 is exactly the same as claim 6 of current Application ‘089.
Claim 7 of Patent ‘485 is exactly the same as claim 7 of current Application ‘089.
Claim 8 of Patent ‘485 is exactly the same as claim 8 of current Application ‘089.
Claim 9 of Patent ‘485 is exactly the same as claim 9 of current Application ‘089.
Claim 10 of Patent ‘485 is exactly the same as claim 10 of current Application ‘089.
Claim 11 of Patent ‘485 is exactly the same as claim 11 of current Application ‘089.
Claim 12 of Patent ‘485 is exactly the same as claim 12 of current Application ‘089.
Claim 13 of Patent ‘485 is exactly the same as claim 13 of current Application ‘089.
Claim 14 of Patent ‘485 is exactly the same as claim 14 of current Application ‘089.
Claim 15 of Patent ‘485 is exactly the same as claim 15 of current Application ‘089.
Claim 16 of Patent ‘485 is exactly the same as claim 16 of current Application ‘089.
Claim 17 of Patent ‘485 is exactly the same as claim 17 of current Application ‘089.
Claim 18 of Patent ‘485 is exactly the same as claim 18 of current Application ‘089.
Claim 19 of Patent ‘485 is exactly the same as claim 19 of current Application ‘089.
Claim 20 of Patent ‘485 is exactly the same as claim 20 of current Application ‘089.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488